Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Status of the Application
In the amendment dated 26 April 2021, the following has occurred: Claims 1, 3, 5, 7-9, 11, 13-17, and 19-20 have been amended.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 and 15 October 2020 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding 101, the claims are understood to describe a particular sequence of steps which require a computer-specific implementation of different devices at different locations.  They are understood to pertain to a particular computer-specific manner of managing the blood flow analysis of patient information across different geographic regions.  
Regarding 103, the claims are understood to distinguish from the prior art of record.  The closest prior art is understood to be the prior art of record.  Consideration of the claims as an ordered sequence of steps which distinguishes from the references of record when considered as a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626